DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/549,184 filed on 12/13/2021.
Claims 1-20 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e) to Provisional Application No. 63/126,149, filed on 12/13/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case et al. (US 2010/0199077; Hereinafter “Case”).
Regarding claim 1, teaches a method of protecting an integrated circuit comprising: 
receiving a plurality of key inputs for enabling operation of the integrated circuit (Case: Para. [0038], While the IC device 202 is initializing, at block 406 the debug device 224 transmits a command file (or other data structure representative of executable instructions or command) to the IC device 202 via the debug interface 216. The command file, in one embodiment, includes one or more public keys to be used in a challenge/response process (e.g., public keys 321 and 322, FIG. 3). Further, the command file is signed by the debug device 224 using a private key corresponding to the root key value 219 of the IC device 202 so as to permit the IC device 202 to authenticate the command file.); 
determining whether the received key inputs match a functional key sequence for permanently enabling operation of the integrated circuit or a test key sequence for temporarily enabling operation of the integrated circuit until occurrence of a defined event (Case: Para. [0039], At block 408, the IC device 202 uses the root key value 219 to authenticate or verify the signed command file. Para. [0043]-[0046]); 
permanently enabling operation of the integrated circuit responsive to the received key inputs being determined to be a functional key sequence for permanently enabling operation of the integrated circuit (Case: Para. [0040], If the state of the challenge required fuse 256 indicates the challenge/response process is not required, at block 420 the IC device 202 permanently opens the debug interface 216 without first authenticating the customer via the challenge/response process. Para. [0017], Accordingly, the customer will need to permanently open the debug interface of the IC device so that the manufacturer can evaluate the hardware of the IC device without authentication. To permanently open the debug interface, at block 112 the customer is authenticated to the IC device using the challenge/response process described herein and, once authenticated, the customer configures the IC device to permanently enable open access to the debug interface.); 
temporarily enabling operation of the integrated circuit responsive to the received key inputs being determined to be the test key sequence for temporarily enabling operation of the integrated circuit to perform testing of the functionality and disable thereafter (Case: Para. [0039], Otherwise, if the authentication process is successful, at block 412 the authenticated debug controller 210 provides the command file to the processor 206 for execution. Para. [0045], In the event that authentication of the customer is confirmed by the challenge/response process, at block 438 authenticated debug controller 210 and the security controller 212 set the access level at the IC device 202 based on, for example, the access level associated with the public key that resulted in the successful authentication. Example access levels can include: Further, the authenticated debug controller 210 temporarily opens the debug interface 216, Para. [0046], Accordingly, at block 440 the customer performs a soft reset of the IC device 202. During the resulting boot process, the boot program 240 (FIG. 2) directs the processor 206 to load the operating system/software functions represented by the image 227 from the external memory 226 (FIG. 2) so as to permit software debugging using the operating system/software functionality used in the product in which the IC device 202 is implemented. Thus configured, at block 442 the customer performs one or more software evaluation processes with the IC device 202 via the temporarily opened debug interface 216 in an attempt to identify a software issue that is causing the IC device 202 to operate abnormally. Further, because the temporary access to the debug interface 116 can persist across soft resets, the customer can configure the IC device 202 for temporary access to the debug interface 116 and then institute a soft reset to allow the customer to monitor an entire "normal" boot sequence via the debug interface 116. Para. [0047]).
locking sequential logic and combinational logic of the integrated circuit if the received key inputs are determined to not be either the functional key sequence or the test key sequence (Case: Para. [0039], At block 408, the IC device 202 uses the root key value 219 to authenticate or verify the signed command file. In the event that the authentication process is unsuccessful, at block 410 the IC device 202 locks out the authenticated debug components of the IC device 202 (e.g., by disconnecting power from the debug interface 216, the authenticated debug controller 210, etc.), finishes the secure boot in its normal order, and loads the image 227 (FIG. 2) from the external memory 226.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 2010/0199077; Hereinafter “Case”) in view of Tanami et al. (US 2021/0406405; Hereinafter “Tanami”).
Regarding claim 2, Case teaches the method of claim 1, wherein the integrated circuit comprises a key-controlled locking mechanism (Case: Para. [0039], At block 408, the IC device 202 uses the root key value 219 to authenticate or verify the signed command file. In the event that the authentication process is unsuccessful, at block 410 the IC device 202 locks out the authenticated debug components of the IC device 202), a first circuit corresponding to an original circuit, wherein the key-controlled locking mechanism enables the first circuit to be permanently active based on the plurality of key inputs matching the functional key sequence Para. [0017], Accordingly, the customer will need to permanently open the debug interface of the IC device so that the manufacturer can evaluate the hardware of the IC device without authentication. To permanently open the debug interface, at block 112 the customer is authenticated to the IC device using the challenge/response process described herein and, once authenticated, the customer configures the IC device to permanently enable open access to the debug interface.).
Case does not explicitly teach a second circuit corresponding to a locking control circuit, wherein the key-controlled locking mechanism enables the first circuit to be temporarily active before occurrence of the defined event and the second circuit to be active after occurrence of the defined event based on the plurality of key inputs matching the test key sequence.
In an analogous art, Tanami teaches a second circuit corresponding to a locking control circuit (Tanami: Para. [0041], As previously mentioned, logic locking may be used to supplement an existing chip design with dedicated locking circuitry, which is closely intertwined with existing cells and affects the IC functionality through a key, which is held by the chip owner. If the correct key is provided, the IC, or part thereof, unlocks and can be used.), 
wherein the key-controlled locking mechanism enables the first circuit to be temporarily active before occurrence of the defined event and the second circuit to be active after occurrence of the defined event based on the plurality of key inputs matching the test key sequence (Tanami: Para. [0065], The chip security circuitry 32 may lock the secured portion 34 after performing the steps of blocks 52-62 or prior to the steps of blocks 52-64, for example, the IC chip apparatus 26 may be manufactured in a locked state. The term “unlock”, as used in the specification and claims, is defined to include unlock for general use of the secured portion 34 or unlock for a specific use, such as, debugging. The term “lock”, as used in the specification and claims, is defined as locking the secured portion 34 for all use or for specific usage such as debugging, whereas the other functions of the secured portion 34 may be unlocked for use even while the secured portion 34 is locked for the specific usage.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tanami with the system and method of Case to include a second circuit corresponding to a locking control circuit, wherein the key-controlled locking mechanism enables the first circuit to be temporarily active before occurrence of the defined event and the second circuit to be active after occurrence of the defined event based on the plurality of key inputs matching the test key sequence because this functionality provides dedicated locking circuitry to implement security measures and decrease risks when temporarily unlocking for debug use (Tanami: Para. [0046]). 
Regarding claim 3, Case, in combination with Tanami, teaches the method of claim 2, wherein the defined event comprises an expiration of a set period of time based on clock cycles of the original circuit (Tanami: Para. [0046], The chip may be unlocked for general use or a specific use, such as debugging or to test the chip as part of post-production quality assurance. In some embodiments, before the chip is shipped to customers, the chip may be relocked for some purposes, e.g., debugging, but unlocked for other general use of the chip. If the chip is return by a customer to the chip vendor, the chip vendor may unlock the chip, e.g., for debugging. Once the chip has been unlocked the chip may relock automatically after a certain timeout or the chip may need to be manually relocked by the HSM. Para. [0096], The chip security circuitry 32 is configured to unlock (block 468) the secured portion 34 of the IC chip apparatus 32 for use, responsively to finding a match between the hash value H′ and the hash value H. The secured portion 34 may remain unlocked until relocked or until a given timeout expires.).
Regarding claim 4, Case, in combination with Tanami, teaches the method of claim 2, wherein the defined event comprises a defined number of counts of switching transitions or a sequence of rare transitions in a finite state machine (FSM) from an original circuit signal having occurred (Tanami: Para. [0046], Para. [0096], The chip security circuitry 32 is configured to unlock (block 468) the secured portion 34 of the IC chip apparatus 32 for use, responsively to finding a match between the hash value H′ and the hash value H. The secured portion 34 may remain unlocked until relocked or until a given timeout expires. Case: Para. [0021], As described in greater detail below, the IC device can be configured to temporarily revert back to the customer configuration from the default configuration responsive to the assertion of a particular pin of the IC device during, for example, a boot sequence of the IC device in preparation for software debugging. Alternately, a command submitted to the IC device via the debug interface can be used to direct the IC device to use the previous customer configuration in place of the default configuration.).
Examiner’s Statement of Reasons for Allowance
Claims 5-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Case et al. (US 2010/0199077; Hereinafter “Case”) in view of Tanami et al. (US 2021/0406405; Hereinafter “Tanami”). However, none of Case and Tanami teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 5 and 13. For example, none of the cited prior art teaches or suggest the steps of “obtaining a gate-level netlist for the integrated circuit design, wherein functionality of the integrated circuit design is enabled by entering of key inputs; identifying control path state elements that constitute a finite state machine (FSM) within the integrated circuit design and any pseudo-state elements within the gate-level netlist for the integrated circuit design, wherein the pseudo-state elements constitute data path flip-flop circuit elements that impact a state transition of the FSM; adding one or more extra FSM elements using a multiplexer to an input of individual ones of a plurality of target elements of the integrated circuit design in parallel with original design logic at the input of the target element, wherein the plurality of target elements constitute the identified control path state elements and pseudo-state elements, wherein the one or more extra FSM elements are driven by an output of an obfuscation finite state machine that accepts a subset of the key inputs corresponding to a functional key sequence for facilitating a permanent mode of operation for the integrated circuit design or the subset of the key inputs corresponding to a test key sequence for facilitating a temporary mode of operation of the integrated circuit design until occurrence of a defined event, wherein occurrence of the defined event causes a corruption of the functionality of the integrated circuit design, wherein an input of incorrect keys that do not correspond to the functional key sequence and the test key sequence cause the corruption of the functionality of the integrated circuit design; adding a data path enable finite state machine to implement the corruption of the functionality of the integrated circuit design, wherein input values to the data path enable finite state machine correspond to a subset of the key inputs that do not match the functional key sequence or the test key sequence; and generating an obfuscated gate-level netlist of the integrated circuit design after completion of the adding operations” in claim 5 and “obtaining a gate-level netlist for the integrated circuit design, wherein functionality of the integrated circuit design is enabled by entering of key inputs; identifying control path state elements that constitute a finite state machine (FSM) within the integrated circuit design and any pseudo-state elements within the gate-level netlist for the integrated circuit design, wherein the pseudo-state elements constitute data path flip-flop circuit elements that impact a state transition of the FSM; adding one or more extra FSM elements using a multiplexer to an input of individual ones of a plurality of target elements of the integrated circuit design in parallel with original design logic at the input of the target element, wherein the plurality of target elements constitute the identified control path state elements and pseudo-state elements, wherein the one or more extra FSM elements are driven by an output of an obfuscation finite state machine that accepts a subset of the key inputs corresponding to a functional key sequence for facilitating a permanent mode of operation for the integrated circuit design or the subset of the key inputs corresponding to a test key sequence for facilitating a temporary mode of operation of the integrated circuit design until occurrence of a defined event, wherein occurrence of the defined event causes a corruption of the functionality of the integrated circuit design, wherein an input of incorrect keys that do not correspond to the functional key sequence and the test key sequence cause the corruption of the functionality of the integrated circuit design; adding a data path enable finite state machine to implement the corruption of the functionality of the integrated circuit design, wherein input values to the data path enable finite state machine correspond to a subset of the key inputs that do not match the functional key sequence or the test key sequence; and generating an obfuscated gate-level netlist of the integrated circuit design after completion of the adding operations” in claim 13.  As a result, the claims are allowable over the cited prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2011/0109425 by Kan et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437